Citation Nr: 0322765	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  94-34 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada



THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder, to include a hiatal hernia, peptic ulcer disease, 
and gastroesophageal reflux dystrophy.



REPRESENTATION

Appellant represented by:	Nevada Commission for Veteran 
Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to 
November 1973 and from August 1979 to December 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Reno, Nevada.  In December 2000, the Board denied 
several issues and remanded the gastrointestinal disorder 
claim to the RO for further development.


REMAND

In February 2003, under 38 C.F.R. § 19.9(a)(2) (2002), the 
Board requested that the veteran be afforded a VA 
gastrointestinal examination addressing the nature and 
etiology of her claimed disability.  This examination was 
conducted in June 2003, and a report of the examination has 
been associated with the claims file.

In Disabled American Veterans v. Principi, 327 F.3d 1339 
(2003), however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) determined that 38 C.F.R. 
§ 19.9(a)(2) (2002) is inconsistent with 38 U.S.C.A. § 
7104(a) (West 2002) because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304 (2002), it allows 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction, here 
the Reno VARO, for initial consideration and without having 
to obtain the claimant's waiver.  Also, the Federal Circuit 
determined that 38 C.F.R. § 19.9(a)(2)(ii) (2002), which 
provides "no less than 30 days to respond to notice," is 
contrary to 38 U.S.C.A. § 5103(b) (West 2002), which provides 
the claimant one year to submit evidence.  This section was 
also invalidated.

To date, the newly obtained evidence has not been considered 
by the RO, and the veteran has not in any way waived RO 
consideration of this evidence.  In view of the Federal 
Circuit decision, and so as to provide every consideration to 
the veteran's claim without taking action that might 
prejudice her appeal, the Board observes that additional due 
process requirements may be applicable as a result of the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993); 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159,3.326(a) (2002).

Moreover, upon an initial review, the Board finds that the 
requested VA examination did not address all questions 
presented in the Board's request.  Specifically, the Board 
requested opinions as to whether the veteran's current 
disorder is etiologically related to either service or her 
lupus and uterine disorders.  The examiner addressed the 
relationship between a current gastrointestinal disorder and 
the lupus and uterine disorders but did not address whether 
such a disorder might be related to service.  Further 
development regarding this latter question is therefore 
warranted.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should initially issue a 
letter to the veteran in which the 
provisions of 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002), as 
contained in the VCAA, are discussed in 
the context of the current claims.  
Specifically, the RO should notify the 
veteran of the type of evidence needed to 
substantiate her claim and explain the 
relative duties of the veteran and the VA 
in obtaining such evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183, 186-87 
(2002).  

2.  The RO should then ensure that the 
veteran's claims file is reviewed by a VA 
medical professional with knowledge of 
gastrointestinal disorders.  This medical 
professional should, based on his or her 
claims file review, provide an opinion as 
to whether it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that such a disorder is 
etiologically related to service.  All 
opinions and conclusions expressed by 
this medical professional should be 
supported by a complete rationale in a 
typewritten report.

3.  After allowing the veteran an 
appropriate period of time in which to 
respond, and after ensuring that all 
requested development has been completed, 
the RO should readjudicate the claim of 
entitlement to service connection for a 
gastrointestinal disorder, to include a 
hiatal hernia, peptic ulcer disease, and 
gastroesophageal reflux dystrophy.  If 
this claim remains denied, the RO should 
then issue a Supplemental Statement of 
the Case addressing this claim.  This 
Supplemental Statement of the Case should 
also include the recently enacted 
provisions of 38 C.F.R. §§ 3.102 and 
3.159 (2002).

Then, after allowing the veteran a reasonable period of time 
in which to respond, the RO should return this case to the 
Board, if in order.  The veteran has the right to submit 
additional evidence and argument this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




